DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 state, "the actual parameter value being one or more", and "the actual parameter value" should be replaced with "the at least one actual parameter value".  
In the "control change unit" sections of claims 1 and 7, "the nominal parameter value" should be "the at least one nominal parameter value", and "the actual parameter value" should be "the at least one actual parameter value".
In line 6 of claim 1, "a heater control" should be "the heater control".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the building material layer being solidified".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 1 will be interpreted as saying, “a building material layer being solidified”.
Claim 1 recites the limitation "the working temperature".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 1 will be interpreted as saying, “a working temperature”.
Claim 1 is missing a word after “the” on two instances in line 25 of the claim. The missing words render the claim unclear. For examination purposes, claim 1 will be interpreted as reciting “the heating device” in both locations.
Claims 2-6 are rejected based on their dependency from claim 1.
Claim 7 recites the limitation "the building material layer being solidified".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 7 will be interpreted as saying, “a building material layer being solidified”.
Claim 7 recites the limitation "the working temperature".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 7 will be interpreted as saying, “a working temperature”.
Claim 7 is missing a word after “the” on two instances in the claim. The missing words render the claim unclear. For examination purposes, claim 7 will be interpreted as reciting “the heating device” in both locations.
Claims 8-12 are rejected based on their dependency from claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (U.S. Patent Number 5,908,569) and Keller (U.S. Patent Publication US 2004/0104499 A1).
Regarding claim 1, Wilkening teaches a control device for adjusting a heater control in an additive manufacturing apparatus (Col. 2, lines 53-55, Fig 1, control device 84) that builds one or more objects at a time through a layer-wise application of building material (Col. 1, lines 5-14, Col. 2, lines 20-25), each new layer being on top of and solidified to a previous underlying layer, with a plurality of building material layers corresponding to cross-sections of the one or more objects (Claim 1, Col. 4, lines 50-55), the building material being heated prior to solidifying by a heating device controlled by a heater control (Col. 4, lines 1-6, Col. 4, lines 23-29), but fails to teach about the details and parameters of the control device itself. 
Keller teaches a functioning of the heater control being defined by at least one control parameter (The amount of energy required to heat the powder is considered the control parameter, [0030]) wherein the control device comprises: a nominal parameter provision unit for providing at least one nominal parameter value selected from one or more of a setpoint of a controlled variable of the heater control (the nominal parameters are both the working temperature, where TA  acts as the setpoint for sintering to begin [0017], and the heat/thermal capacity Cp [0022]. The working temperature is also dependent on the specific sintering powder used and can therefore vary depending on different characteristics including powder charge, powder age and powder condition, [0027]. Keller also teaches the at least one nominal parameter value being predetermined and stored in and/or input into the heating device (Once the working temperature is calculated, it is input into the control and the conventional sintering process remains, [0024], [0030]), an actual parameter detection unit for detecting at least one actual parameter value corresponding to the at least one nominal parameter value during the heating process, the actual parameter value being one or more of an actual value of the controlled variable, an actual value of a change of the controlled variable with time, (Tinitial (initial temperature of the first powder layer) is considered in this case to be an actual parameter. The initial temperature is measured and then used to get a thermal capacity Cp(Tinitial). Following the process, the initial thermal capacity is compared to the thermal capacity of the heater over a set time, Cp(T). After the comparison, the working temperature can be determined. [0021-0024]) Keller teaches a control change unit for changing the at least one control parameter value by comparing the nominal parameter value to the actual parameter value (Fig. 3, By comparing the thermal capacity of the initial temperature, Cp(Tinitial), to the thermal capacity over time, Cp(T), the working temperature is adjusted and the known sintering process commences. This would then impact the amount of energy required to heat the powder [0030]); determining that the actual parameter value falls outside a deviation from the nominal parameter value ([0030], “if the heat uptake is higher than expected, more energy is necessary to heat the powder”); and automatically changing the at least one control parameter value to bring the temperature of the building material layer being solidified within a control region Tactual+deltaT ([0030]), where Tactual is the working temperature ([0030]), the at least one control parameter being maximum heating power of the , a maximum or minimum change of the heating power of the with time, the deviation ([0030], “if the heat uptake is higher than expected, more energy is necessary to heat the powder”), or a control type of a PID controller (see the rejection of claim 2 below).
Keller discloses an additive manufacturing method and device for producing a three-dimensional object by means of laser sintering (Abstract) and use of a heater control device (see the discussion above). This would make Keller analogous art to Wilkening. Keller also teaches that its method of analyzing the build material and controlling the laser sintering device based on the analysis prevents errors and saves time and money compared to prior processes ([0004]-[0006]). For these reasons, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the specifications of the heater control described in Keller for the controller cited in Wilkening.
Regarding claim 2, Wilkening and Keller teach the device according to claim 1, wherein the at least one control parameter is the control type of the PID controller and includes a P gain, a reset time or a derivative time of a proportional, integral or derivative term of the heater control (Wilkening, “The heater is controlled by a PID-controller. The control parameters are determined in a known manner on the basis of the dynamic system's behavior”, Col. 4, lines 5-14). 
Regarding claim 3, Wilkening and Keller teaches the device according to claim 1, wherein the at least one nominal parameter is at least one of the following quantities: a work temperature, a maximum and/or minimum change of a temperature of the building material with time, a maximum duration for the heating of the building material up to the work temperature from a start of the application of a new building material layer, and a control accuracy. (Keller discloses at least one nominal parameter as work temperature, [0017], [0031], see also the rejection of claim 1 above)
Regarding claim 4, Wilkening and Keller teaches the device according to claim 1, wherein the actual parameter detection unit detects a time needed for heating a newly applied building material layer up to a work temperature and the control change unit automatically changes the at least one control parameter value if a predetermined maximum heating-up time is exceeded. (Keller discloses “the required time .DELTA.t is waited until the layer has assumed the new temperature T=Tinitiat+dT. The heating capacity introduced during this time via the heating device is known via the heat control. It is recorded and integrated to the heat energy introduced QdT, which is recorded in step S3. In step S4, the quantity of heat dQ is calculated therefrom, which is required for the temperature increase by dT.”, [0022], see also [0030]).
Regarding claim 7, Wilkening in view of Keller discloses a heating device that heats the building material (Wilkening, Fig. 1, “The heating apparatus 8 serves for heating the powder layer applied by the coating device 12”, Col. 2 lines 40-50) an irradiation unit that solidifies the building material after the building material is heated (Wilkening, Fig. 1, “The solidifying device 14 comprises a radiation source in the form of a laser”, Col. 2 lines 30-40, powder is preheated before being sintered, Col. 2 lines 46-48); (for the rest of the remaining limitations, see the rejection of claim 1 under U.S.C. 103).
Regarding claim 8, see the rejection of claim 2 under U.S.C. 103.
Regarding claim 9, see the rejection of claim 3 under U.S.C. 103.
Regarding claim 10, see the rejection of claim 4 under U.S.C. 103.
Claim(s) 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening in view of Keller as applied to claims 1 and 7 above, and further in view of Omron ("Technical Guide for Temperature Controllers").
Regarding claim 5, Wilkening and Keller teach the device according to claim 1, but fails to teach wherein the control change unit includes a fuzzy control for changing the at least one control parameter value. However, Omron discloses the use of a fuzzy control for changing at least one control parameter (Page 6, “In other words, the fuzzy self-tuning function makes it possible to adjust PID constants according to the characteristics of the controlled object”). Omron discloses the makeup and use of a temperature controller. This would make Omron analogous in the art due to the similar use of a heater control described in Wilkening and Keller. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the specifications of the controller depicted in Omron to improve the base controller depicted in Wilkening by making it possible to adjust the PID constants according to the characteristics of the controlled object (Page 6 of Omron). Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 11, see the rejection of claim 5 under 35 U.S.C. 103.

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening in view of Keller as applied to claims 1 and 7 above, and further in view of D'Emilia (D'Emilia, Giulio, Marra, Antonio, and Natale, E., Use of neural networks for quick and accurate auto-tuning of PID controller", Robotics and Computer-Integrated Manufacturing, V23, 1.2, April 2007, pages 170-179).
Regarding claim 6, Wilkening and Keller teach the device according to claim 1, but fails to teach  wherein the control change unit includes a neural network and/or an evolutionary algorithm that are/is used for changing the at least one control parameter value, wherein the neural network and/or evolutionary algorithm access actual parameter values that were previously detected. However, D’Emilia teaches that the use of a neural network-based auto-tuning approach for PID controllers (The authors note that advantageously "the use of a method for PID controller auto-tuning based on a neural-network approach allowed to reduce the time duration necessary for auto-tuning of an order of
magnitude with respect to traditional methods, without affecting standard deviation of estimation and
consequently, the adequateness of auto-tuning", Page 178). D’Emilia teaches a method of auto-tuning PID controllers which a person of ordinary skill in the art would deem analogous to the controllers cited in Wilkening and Keller. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the neural network auto-tuning method taught by D’Emilia with the PID controller of Wilkening to reduce the tuning time necessary (Page 178 of D’Emilia). 
Regarding claim 12, see the rejection of claim 6 under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MCDONALD whose telephone number is (571)272-7738. The examiner can normally be reached M-F 8:30 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY J MCDONALD/Examiner, Art Unit 4172                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172